Citation Nr: 1818653	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-26 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  For the period of appeal prior to June 30, 2011, entitlement to an evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  For the period on appeal between June 30, 2011, and July 28, 2017, entitlement to an evaluation in excess of 50 percent for PTSD. 

3.  For the period on appeal beginning July 28, 2017, entitlement to an evaluation in excess of 70 percent for PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to August 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case has since transferred to the Waco, Texas, RO.

In February 2017, the Veteran submitted a statement which included a request that the claim be expedited due to severe financial hardship due to his wife's inability to work because of lymphoma treatment and the Veteran's temporary inability to work due to carpal tunnel surgery.  As such it is considered a motion to Advance on the Docket (AOD).  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  See 38 U.S.C. § 7107 (a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  Any motion for advancement should be supported by pertinent documentation.  The Board has considered the Veteran's motion and finds that the Veteran has submitted sufficient evidence to demonstrate the necessity of an AOD.  The motion for AOD is therefore granted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  For the period of appeal prior to June 18, 2014, the Veteran's PTSD was productive of a disability picture that more nearly approximated that of occupational and a social impairment with reduced reliability and productivity.

2.  For the period of appeal beginning June 18, 2014, the Veteran's PTSD was productive of a disability picture that more nearly approximated that of occupational and a social impairment with deficiencies in most areas.

3.  At no time has the Veteran's PTSD produced total social and occupational impairment.


CONCLUSIONS OF LAW

1.  For the period of appeal prior to June 18, 2014, the criteria for the assignment of a disability rating of 50 percent, but no more, for PTSD have been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  For the period of appeal beginning June 18, 2014, the criteria for the assignment of a disability rating of 70 percent, but no more, for PTSD have been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING(S) AND CONCLUSION(S)

Increased Rating Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The rating criteria for rating mental disorders, including PTSD, reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The amended provisions do not to apply to claims that were pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The Veteran filed his Substantive Appeal of this case in June 2014.  Therefore, the DSM-IV applies to this appeal.  As the DSM-IV applies to this claim, Global Assessment of Function (GAF) scores assigned to the Veteran will be considered appropriately.  See Golden v. Shulkin, No. 16-1208, __ Vet. App. __ (Feb. 23, 2018).

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Prior to June 18, 2014

The Board finds that for the period on appeal prior to June 18, 2014, the Veteran's PTSD more closely approximates the criteria for a 50 percent rating, and does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 50 percent under Diagnostic Code 9411.

In July 2010, SL, the Veteran's supervisor at the Post Office, stated that the Veteran had difficulty remembering mail routes and routine job duties, as well as difficulties concentrating, startled easily, had difficulties socializing with coworkers, and one experience of a flashback while working that left him confused and in a mental fog.  The Veteran missed several days of work due to PTSD.

The following month, JH, a work friend, noted that the Veteran was uncomfortable in a new work environment and said he was unable to overcome issues from his past military service.  JH believed the Veteran required professional assistance.

At a VA examination in August 2010, the Veteran reported feeling overwhelmed by emotions reactions to memories of Vietnam, work problems including putting mail in the wrong boxes, frequent customer complaints, avoiding social activities with family, recurrent nightmares, strong reactions (including vomiting) to smells that reminded him of service, flashbacks, difficulty sleeping, anger outbursts at work and at home, poor concentration due to mental "fog," hypervigilance including preoccupation with home security, and exaggerated startle response.  He stated that he enjoyed gardening and fishing alone.  The examiner diagnosed PTSD and assigned the Veteran a GAF score of 60.

VA treatment notes during this period show that the Veteran did woodworking in his garage, had decreased memory, and was assigned a GAF score of 55.

At a VA examination in August 2011, the examiner assigned a GAF score of 52 and opined that the Veteran had occupational and social impairment with reduced reliability and productivity, consistent with a 50 percent disability rating.  The Veteran reported that he went upstairs when his wife invited company over, took several days of leave from work over the prior 5-7 months to deal with PTSD symptoms, slept approximately four hours each night, and experienced increasing nightmares and flashbacks.  Although the examiner checked boxes for symptoms indicating near-continuous panic or depression, memory loss for occupation or the Veteran's own name, inability to establish and maintain effective relationships, and obsessional rituals, the examiner's own notes during the examination do not support this level of symptomatology.

In May 2012, JH, the Veteran's work supervisor, noted that the Veteran had some bad days at work, depression, and isolation from other workers, as well as trouble concentrating, increasing flashbacks, and he startled easily.  SL, the Veteran's coworker, noted that the Veteran was withdrawn and had difficulty working after flashbacks, which had increased.

At a June 2012 VA examination, the examiner assigned a GAF score of 50 and opined that the Veteran had occupational and social impairment with reduced reliability and productivity, consistent with a 50 percent disability rating.  She based this on the Veteran's report that did not like to socialize much outside the home, went fishing with a friend on weekends, and had some concentration and attendance difficulties at work.

At VA psychiatry visits in 2013, the Veteran reporting continuing PTSD symptoms of flashbacks, avoidance of reminders, and hyperarousal, though he was still able to work.  He was assigned a GAF score of 50.

With regard to lay evidence, the Board finds JH and SL competent to report their observations of the Veteran in the work environment.   There is nothing in the record to call into question their credibility.  The Board finds their statements to be probative, as they are based on personal observations and are consistent with the Veteran's reports of his symptoms and observations from most VA mental health providers, as well as GAF scores from this period showing moderate symptoms and limitations.

With regard to medical opinions, the Board finds all of the August 2011 and June 2012 VA examiners to be competent, given their training and expertise, and credible.  The Board finds the opinion of June 2012 examiner more probative it is consistent with her own observations and notations of the Veteran's symptoms at the examination.

Because all of the probative lay and medical evidence supports occupational and social impairment with reduced reliability and productivity beginning June 18, 2014, a preponderance of the evidence shows that a 50 percent rating is warranted for this period.

Conversely, a preponderance of the evidence does not show deficiencies in most areas producing social and occupational impairment at the 70 percent level prior to June 18, 2014.

The rating criteria differentiate between the type and degree of the effects of symptoms on relationships that would justify a 50 percent rating (difficulty in establishing and maintaining effective work and social relationships) versus a 70 percent rating (inability to establish and maintain effective relationships).  The evidence shows that the Veteran experienced difficulty establishing and maintaining effective relationships but was not unable to do so.  Although he had difficulty with work and family relationships, he was able to go fishing with a friend and spend time with his wife.

As to the area of thinking and judgment, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, and impaired abstract thinking are representative of the level of impairment contemplated by a 50 percent rating.  The record does not show symptoms of the severity, duration, or frequency reflective of a deficiency that would warrant a higher rating (obsessional rituals that interfere with routine activities, spatial disorientation, memory loss for names of close relatives, own occupation, or own name) during this period.

Finally, as to the area of mood, the rating criteria differentiate between the type and degree of mood symptoms that would justify a 50 percent rating (flattened affect, panic attacks more than once a week, disturbances of motivation and mood) versus a 70 percent rating (suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene).  The Veteran's flashbacks, while frequent, were not near-continuous.  He startled easily but did not have periods of violence.  

The Board finds that there was a deficiency in the area of work during this period.  However, a deficiency in one area is not sufficient to warrant the higher 70 percent rating, and a 50 percent rating does contemplate reduced reliability and productivity, to include difficulty establishing and maintaining effective work relationships.  

The Veteran's PTSD produced symptoms of sufficient frequency, severity, and duration to result in social and occupational impairment with reduced reliability and productivity, but not deficiencies in most areas.  The Board therefore finds that a rating of 50 percent disability rating contemplates the severity of the Veteran's disability, but a higher rating is not warranted prior to June 18, 2014.

Beginning June 18, 2014

The Board finds that beginning June 18, 2014, the Veteran's PTSD more closely approximates the criteria for a 70 percent rating, and does not more closely approximate the schedular criteria for the assignment of a 100 percent disability rating under Diagnostic Code 9411.

In a statement dated June 18, 2014, JH noted that the Veteran was unable to perform work duties without asking for help and was unable to come to work many days due to flashbacks.  "He has discussed suicide with me at different times."  JH stated that a coworker reported unprovoked anger from the Vet and that the Veteran would go for days without bathing and shaving, with his hair matted to his scalp.

In VA mental health treatment notes beginning in August 2014, the Veteran's psychiatrist consistently referred to the Veteran's "continued severe and disabling PTSD symptoms."

In an October 2015 Disability Benefits Questionnaire, CEH, a private psychologist, assigned the Veteran a GAF score of 45 and opined that he has occupational and social impairment in most areas, consistent with a 70 percent disability rating.  He indicated that the Veteran experiences symptoms including suicidal ideation and inability to establish and maintain effective relationships.  

At a VA examination in July 2017, the examiner opined that the Veteran has occupational and social impairment with reduced reliability and productivity, consistent with a 50 percent rating.  The July 2017 examiner noted symptoms including suicidal ideation and impaired impulse control such as unprovoked irritability with periods of violence.

At a VA examination in November 2017, the examiner opined that the Veteran has occupational and social impairment with deficiencies in most areas, consistent with a 70 percent rating.

Because all of the probative lay and medical evidence supports occupational and social impairment with deficiencies in most areas beginning June 18, 2014, a preponderance of the evidence shows that a 70 percent rating is warranted for this period.  

A 100 percent rating is not warranted because the record does not demonstrate total social and occupational impairment.  During this period the Veteran had been married for 40 years and while there was difficulty in the marriage, he was caring for his wife in illness. At the July 2017 VA examination, he reported being close to both of his adult sons.  At the November 2017 VA examination, he reported "that he and his wife are close, as his wife is supportive of him [and] encouraged him to get treatment."

The record also shows the Veteran was not totally occupationally impaired for most of the period.  In July 2017, he was still employed as a mailman/letter-carrier, where he had been employed for the past 10 years.  "Despite missing 28 days recently because of caring for  his ill wife, he is okay with his job."  He liked the relative isolation of the job.  By November 2017, the examiner noted that the Veteran had quit his job in September because he was making too many mistakes, he argued frequently with his supervisor, and he had become physically aggressive with a coworker when the coworker startled him.  He had run out of sick leave and had flashbacks about once a month that resulted in confusion and difficulty concentrating at work.

The Veteran did have difficulty maintaining personal hygiene and spatial disorientation during this period, but the overall picture of the Veteran's functioning shows that the Veteran's PTSD does not produce total social and occupational impairment warranting a 100 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (holding that while the symptoms listed in the rating schedule are not intended to constitute an exhaustive list, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013) (holding that when determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms).

The Board therefore finds that a rating of 70 percent, but no more, for PTSD is warranted beginning June 18, 2014.


ORDER

An initial rating of 50 percent for PTSD is warranted for the period on appeal prior to June 18, 2014.

A rating of 70 percent for PTSD is warranted for the period on appeal beginning June 18, 2014.



____________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


